LO

11

12
13
14
“45
16
17
18
19
20
al
a2
a3
a4
a5

26

al

28

Case 2:18-cr-00788-JAK Document1 Filed 11/13/18 Pagelof5 Page ID#:1

gaia

 

 

 

 

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
October 2048 OCR aD 7Q 6 Ak.
UNITED STATES OF AMERICA, CR No. 18- a
Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 1344(2): Bank Fraud]
TOMMY NOU,
Defendant.
The Grand Jury charges:
COUNTS ONE THROUGH SIX
[18 U.S.C. § 1344(2)]
A, INTRODUCTORY ALLEGATIONS

At all times relevant to this Indictment:

1. The Transportation Communications Union/International
Association of Machinists (the “TCU/IAM Union”) was a labor union
registered with the Department of Labor.

2, The TCU/IAM Union was organized into local branches known
as “lodges.” rs ao

3. From on or about May 1, 2014, to on or about May 31, 2015,

Lodge 6602 was a local branch of the TCU/IAM Union.

 

 

 
10
LL
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
al

28

 

 

Case 2:18-cr-00788-JAK Document1 Filed 11/13/18 Page2of5 Page ID #:2

4. From on or about December 2014, to on or about May 31,
2015, defendant TOMMY NOU (“NOU”) was the financial secretary of
Lodge 6602.

5. As financial secretary, defendant NOU was responsible for
ensuring Lodge 6602's funds were collected and disbursed to pay for
Lodge 6602's authorized expenses.

6. From on or about September 18, 2014, to on or about May 26,
2016, U.S. Bank National Association (“U.S. Bank”) maintained a
business checking account for Lodge 6602 ending in 7349 registered to
“Transportation Communications Union I A M Lodge #6602” {the “Lodge
6602 Account”).

7. U.S. Bank was a financial institution, with a branch office
located in Los Angeles, California, within the Central District of
California, the deposits of which were then insured by the Federal
Deposit Insurance Corporation.

8. As financial secretary, defendant NOU obtained access to
the Lodge 6602 Account and obtained a debit card ending in 8812 (the
“Lodge 6602 Debit Card”) which could be used to charge expenses to
the Lodge 6602 Account and to withdraw money from the Lodge 6602
Account.

9. On or about May 31, 2015, all officers of Lodge 6602,
including defendant NOU, were terminated as officers of Lodge 6602.
After on or about May 31, 2015, defendant NOU was no longer
authorized to use the Lodge 6602 Account.

10. On or about June 1, 2015, Lodge 6602 was merged with Lodge

6011 of the TCU/IAM Union.

 

 

 
10

LL

12

13

14

15°

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00788-JAK Document1 Filed 11/13/18 Page3of5 Page ID #:3

B. THE SCHEME TO DEFRAUD

 

11. Beginning on or about July 11, 2015, and continuing until
on or about October 5, 2015, in Los Angeles County, within the
Central District of California, and elsewhere, defendant NOU,
knowingly and with the intent to defraud, devised, executed and
attempted to execute a scheme to obtain moneys, funds, assets, and
other property owned by and in the custody and control of U.S. Bank.
by means of material false and fraudulent pretenses, representations,
and promises, and the concealment of material facts.

12. The scheme. to defraud operated, in substance, in the
following manner:

a. Defendant NOU would use the Lodge 6602 Debit Card to
withdraw money from the Lodge 6602 Account and to charge the Lodge
6602 Account for defendant NOU’s personal use. In so doing,
defendant NOU falsely represented that he was authorized to use the
Lodge 6602 Account for personal expenses.

b. Defendant NOU failed to notify U.S. Bank that he was
no longer entitled to charge expenses to the Lodge 6602 Account or
withdraw money from the Lodge 6602 Account. In charging and
withdrawing money from the Lodge 6602 Account after defendant NOU was
terminated as financial secretary of Lodge 6602, defendant NOU
falsely represented to U.S. Bank that he was still entitled to spend
and disburse funds from the Lodge 6602 Account and concealed from
U.S. Bank that he was not authorized to use the Lodge 6602 Account.

a. Through his scheme, defendant NOU fraudulently spent

and obtained a total of approximately $6,846.23 of goods, services,

and money from the Lodge 6602 Account to which he knew he was not

entitled.

 

 
10

Li

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00788-JAK Document1 Filed 11/13/18 Page4of5 Page ID#:4

on EXECUTION OF THE SCHEME

13. On or about the following dates, in Los Angeles County,
within the Central District of California, and elsewhere, defendant
NOU committed the following acts, each of which constituted an

execution of the fraudulent scheme:

 

_-couNT | DATE — 0 EXECUTION

 

ONE 8/20/2015 Withdrew $500 from the Lodge
6602 Account at a Vons
Automatic Teller Machine in
Long Beach, California.

TWO 8/21/2015 Withdrew $500 from the Lodge
6602 Account at a Vons
Automatic Teller Machine in
Long Beach, California.

THREE 8/26/2015 Used the Lodge 6602 Debit Card
to charge the Lodge 6602
Account for his purchase of
$75.59 worth of goods from
Fry’s Electronics in Manhattan
Beach, California.

 

 

 

FOUR 9/9/2015 Withdrew $500 from the Lodge
6602 Account at a Vons
Automatic Teller Machine in San
Pedro, California.

FIVE 9/10/2015 Withdrew $500 from the Lodge
6602 Account at a Vons
Automatic Teller Machine in San
Pedro, California.

 

 

 

 

 

 

///
///
///
///
///
//

///

///
///

 

 
10

Li

12

13

14

15

16
17
18
19
20
ai
22
23
24
25
26
ail

28

 

 

Case 2:18-cr-00788-JAK Document1 Filed 11/13/18 Page5of5 Page ID#:5

 

 

10/5/2015

 

 

 

   

from the Lodge
6602 Account at a Vons
Automatic Teller Machine in San
Pedro, California.

 

NICOLA T. HANNA
United States Attorney

LAWRENCE S. MIDDLETON

A TRUE BILL

/5l

Foreperson

Assistant United States Attorney

Chief, Criminal Division

SCOTT M. GARRINGER

' Assistant United States Attorney

Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney

Deputy Chief, General Crimes

Section

SCOTT M. LARA

Assistant United States Attorney

Violent and Organized Crime

Section

 

 

 
